Case 1:15-bk-04365-HWV   Doc 60 Filed 08/28/20 Entered 08/28/20 12:26:01   Desc
                         Main Document    Page 1 of 3
Case 1:15-bk-04365-HWV   Doc 60 Filed 08/28/20 Entered 08/28/20 12:26:01   Desc
                         Main Document    Page 2 of 3
                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 28, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:

Scott D. Minnich
5407 Rodgers Avenue
Harrisburg, PA 17112-2573

And via electronic mail to:

Craig A. Diehl
3464 Trindle Road
Camp Hill, PA 17011-4436

Trustee
Charles J DeHart, III (Trustee)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

Asst. U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101


                                                   By: /s/ Kayla Howey
                                                   Kayla Howey
                                                   Email: khowey@rascrane.com




 Form 4100R                          Response to Notice of Final Cure Payment                  page 3


Case 1:15-bk-04365-HWV            Doc 60 Filed 08/28/20 Entered 08/28/20 12:26:01      Desc
                                  Main Document    Page 3 of 3
